DETAILED ACTION
Disposition of Claims
Claims 1-30 remain pending.  Amendments to claims 7, 16, 21, and 30 are acknowledged and entered.  Claims 1-30 will be examined on their merits.

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Power of Attorney filed on 02/24/2022 is acknowledged and entered.

Response to Arguments
Applicant's arguments filed 02/24/2022 regarding the previous Office action dated 11/24/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 was filed after the mailing date of the non-final Office action on 11/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim. 

(Rejection withdrawn.)  The rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.

(Rejection withdrawn.)  Claim 21 remains rejected in part under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims and applicant arguments.

(Rejection withdrawn.)  The rejection of Claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.



Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 8-10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of applicant arguments.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-30 under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et. al. (WO2018075980A1, Pub. 04/26/2018; Priority 10/21/2016; hereafter “Ciaramella”) is withdrawn in light of applicant’s arguments and the amendments to the claims. 


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,695,419 in view of John et. al. (John S, et. al. Vaccine. 2018 Mar 14;36(12):1689-1699. Epub 2018 Feb 15.; hereafter “John”), is withdrawn in light of applicant’s arguments and the amendments to the claims.   

(Rejection withdrawn.)  The rejection of Claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,064,935 in view of John et. al. Vaccine. 2018 Mar 14;36(12):1689-1699. Epub 2018 Feb 15.; hereafter “John”), is withdrawn in light of applicant’s arguments and the amendments to the claims.   

(Rejection withdrawn.)  The rejection of Claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,383,937 in view of John et. al. (John S, et. al. Vaccine. 2018 Mar 14;36(12):1689-1699. Epub 2018 Feb 15.; hereafter “John”), is withdrawn in light of applicant’s arguments and the amendments to the claims.   

(Rejection withdrawn.)  The rejection of Claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,716,846 in view of John et. al. (John S, et. al. Vaccine. 2018 Mar 14;36(12):1689-1699. Epub 2018 Feb 15.; hereafter “John”), is withdrawn in light of applicant’s arguments and the amendments to the claims.   

(Rejection withdrawn.)  The provisional rejection of Claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 of copending application 16/833,409 in view of John et. al. (John S, et. al. Vaccine. 2018 Mar 14;36(12):1689-1699. Epub 2018 Feb 15.; hereafter “John”), is withdrawn in light of applicant’s arguments and the amendments to the claims.

(Rejection withdrawn.)  The provisional rejection of Claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 181-194 and 196-210 of copending application 16/864,566 (recently allowed) in view of John et. al. (John S, et. al. Vaccine. 2018 Mar 14;36(12):1689-1699. Epub 2018 Feb 15.; hereafter “John”), is withdrawn in light of applicant’s arguments and the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1-21, 26-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,868,692 in view of John (supra), is withdrawn in light of applicant’s arguments and the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1-21, 26-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 10-24 of U.S. Patent No. 10,422,756 in view of John (supra), is withdrawn in light of applicant’s arguments and the amendments to the claims.  

(Rejection withdrawn.)  The rejection of Claims 1-21, 26-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 10-24 of U.S. Patent No. 10,266,485 in view of John (supra), is withdrawn in light of applicant’s arguments and the amendments to the claims.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of Applicant’s arguments regarding the claimed molar ratios and the unexpected nature of altering the gH and gB ratio on the overall effect of protein production and complex formation, the application appears to be in condition for allowance.  The closest prior art is that of record, namely John and Ciaramella.  It should be noted that while Ciaramella looked at equimolar and equal mass ratios of all 6 CMV proteins, Ciaramella did test different molar ratios such as gH:gL:UL128:UL130:UL131A at 4:2:1:1:1 (Example 22).  Anytime gB was included in an embodiment, it appeared to be present at a 1:1 ratio to the other pentameric proteins (pp. 210-11, ¶ bridging pages; Fig. 6; Example 23.)  In certain embodiments, Ciaramella envisioned relative molar ratios in position to one another in the lipid nanoparticle (p. 201, ¶2).  All immunogenic studies were performed with either the pentamer-forming proteins (Examples 18-20) or combinations of pentamer-forming proteins and other HCMV proteins, such as gB, in equimolar ratios.  Nothing in the teachings of Ciaramella provided one of skill in the art to optimize the mRNA concentrations delivered, as the equimolar ratio appeared to provide results that they believed would be therapeutic (See e.g. pp. 311-12, ¶ bridging pages.)  Therefore, the argument that the optimized ratio as instantly claimed for the HCMV proteins was not taught by the art, and is surprising and/or unexpected is convincing.




Conclusion
Claims 1-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648